UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3619 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: PFIZER SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PFIZER INC. NEW YORK, NEW YORK 10017 PFIZER SAVINGS PLAN DECEMBER 31, 2 INDEX Page Report of Independent Registered Public Accounting Firm 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Plan Benefits as of December 31, 2014 and 2013 2 Statements of Changes in Net Assets Available for Plan Benefits for the years ended December 31, 2014 and 2013 3 Notes to Financial Statements 4–16 SUPPLEMENTAL SCHEDULES* Schedule H, Line 4a - Schedule of Delinquent Participant Contributions for the Year Ended December 31, 2014 17 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2014 18–19 Schedule H, Line 4j - Schedule of Reportable Transactions for the Year Ended December 31, 2014 20 Signature 21 EXHIBIT 23.1 –Consent of Independent Registered Public Accounting Firm 22 *Note: Other schedules required by 29 CFR2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income SecurityAct of 1974, as amended, have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Savings Plan Committee Pfizer Savings Plan: We have audited the accompanying statements of net assets available for plan benefits of the Pfizer Savings Plan (the Plan) as of December31, 2014 and 2013, and the related statements of changes in net assets available for plan benefits for each of the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December31, 2014 and 2013, and the changes in net assets available for plan benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. The supplemental information in the accompanying schedules of Schedule H, Line 4a – Schedule of Delinquent Participant Contributions for the Year Ended December 31, 2014, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2014 and Schedule H, Line 4j – Schedule of Reportable Transactions for the Year Ended December 31, 2014 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s 2014 financial statements. The supplemental information is presented for the purpose of additional analysis and is not a required part of the financial statements but includes supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental information is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.In our opinion, the supplemental information in the accompanying schedules of Schedule H, Line 4a – Schedule of Delinquent Participant Contributions for the Year Ended December 31, 2014, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2014 and Schedule H, Line 4j – Schedule of Reportable Transactions for the Year Ended December 31, 2014 is fairly stated in all material respects in relation to the 2014 financial statements as a whole. /s/ KPMG LLP Memphis, Tennessee June 17, 2015 1 PFIZER SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS As of December 31, 2014 and 2013 December 31, (thousands of dollars) Assets: Investments, at fair value: Pfizer Inc. common stock $ $ Zoetis Inc. common stock - Pfizer Inc. preferred stock Common/collective trust funds Mutual funds T. Rowe Price Stable Value Fund Total investments, at fair value Receivables: Participant contributions Company contributions Notes receivable from participants Securities sold Interest and other 46 Total receivables Total assets Liabilities: Investment management fees payable Other - 84 Total liabilities Net assets available for plan benefits before adjustment Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for plan benefits $ $ See accompanying Notes to Financial Statements. 2 PFIZER SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS For the Years Ended December 31, 2014 and 2013 Year Ended December 31, (thousands of dollars) Additions/(reductions): Additions/(reductions) to net assets attributed to: Investment income: Net appreciation in investments $ $ Pfizer Inc. common stock dividends Pfizer Inc. preferred stock dividends Interest income Dividend income from other investments Total investment income Interest income from notes receivable from participants Less: Investment management, redemption and loan fees ) ) Net investment and interest income Contributions: Participant Company Rollovers into the Plan Total contributions Total additions, net Deductions: Deductions from net assets attributed to: Benefits paid to participants Rollovers out of the Plan Total deductions, net Net increase Transfers into the Plan - Transfers out of the Plan - ) Net assets available for plan benefits: Beginning of year End of year $ $ See accompanying Notes to Financial Statements. 3 PFIZER SAVINGS PLAN Notes to Financial Statements December 31, 2014 and 2013 1. Description of the Plan The following description of the Pfizer Savings Plan (the Plan) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan. Participation in the Plan is open to any employee of Pfizer Inc. (the Company or Plan Sponsor) or an affiliate which has, with the consent of the Plan Sponsor, adopted the Plan and who is included within a group or class designated by the Plan Sponsor as set forth in the Plan document. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA), and the Internal Revenue Code of 1986, as amended (the Code). On June 24, 2013, the Plan Sponsor completed the full disposition of its Animal Health business. The full disposition was completed through a series of steps, including, in the first quarter of 2013, the formation of Zoetis Inc. (Zoetis) and an initial public offering of an approximate 19.8% interest in Zoetis and, in the second quarter of 2013, an exchange offer for the remaining 80.2% interest. In connection with the exchange offer, participants holding Pfizer common stock units within the Plan were offered the opportunity to exchange all or a portion of their Pfizer common stock units held in the Plan for units of Zoetis common stock under a new Zoetis Stock Fund within the Plan. At the close of business on June 25, 2014, the fiduciary and investment manager of the Zoetis Stock Fund, Evercore Trust Company, N.A. (Evercore), directed the Northern Trust Company (Northern Trust), the Plan’s trustee, to liquidate the shares of Zoetis common stock in the Zoetis Stock Fund. Once the sale of the Zoetis common stock was completed, Evercore directed Fidelity Management Trust Company (Fidelity), the Plan’s record keeper, to transfer the remaining assets in the Zoetis Stock Fund to each participant’s Qualified Default Investment Alternative (QDIA) fund, which is a Vanguard Target Retirement Trust Plus Fund based on the participant’s year of birth. This transaction was completed on July 1, 2014. Plan Administration The Savings Plan Committee of the Plan Sponsor monitors and reports on (i) the selection and termination of the trustee, custodian, investment managers, and other service providers to the Plan, and (ii) the investment activity and performance of the Plan. Administrative Costs In general, costs and expenses of administering the Plan are paid and absorbed by the Plan or the Plan Sponsor. The Plan’s administrative expenses may be paid for through offsets and/or payments associated with one or more of the Plan’s investment options. Investment management or related fees associated with certain investment fund options, fees associated with loans and in-service withdrawals (for active participants), and check fees (for separated participants) are paid by participants. Contributions Participants may contribute up to 30% of their eligible compensation on a before-tax basis, an after-tax basis, or a combination of both. For all participants, contributions of up to 3% of eligible compensation are matched 100% by the Company and the next 3% are matched 50% by the Company. Participant contributions in excess of 6% are not matched. 4 Effective April 1, 2014, Company matching contributions are deposited into the Plan each quarter, rather than on each pay date. In addition, generally participants must be actively employed on the last day of the quarter to receive the match; however, if the participant separates from the Company prior to the last day of the quarter due to retirement (defined as age 55 with 10 years of service or age 65), death, or disability, such participant may still receive the match. In January 2015, the Company funded the fourth quarter 2014 Company matching contributions in the amount of approximately $25 million. Under the Code, salary deferral contributions, total annual contributions, and the amount of compensation that may be included for Plan purposes are subject to annual limitations; any excess contributions are refunded to participants in the following year, if applicable. The Plan includes a Roth 401(k) contribution option which allows participants to contribute after-tax dollars into a Roth 401(k) account within the Plan and allows for tax-free earnings on those contributions. If subsequent distributions are considered “qualified Roth distributions” under the Code, such distributions are not subject to taxes. Beginning on January 1, 2012, if a participant has contributions in the Plan that are immediately distributable as money that would be eligible to be rolled over to an individual retirement account, the participant may elect to convert those assets to after-tax Roth 401(k) contributions through the Roth 401(k) In-Plan Conversion feature. A participant’s age and date of the first Plan Roth contribution will determine which contributions are eligible to satisfy these requirements. The Plan includes a retirement savings contribution (RSC) for employees hired, rehired or transferred from certain positions on or after January 1, 2011 who are not eligible for the Pfizer Consolidated Pension Plan. On May 8, 2012, the Company announced to employees that as of January 1, 2018, the Company will transition its U.S. and Puerto Rico employees from its defined benefit plans to an enhanced defined contribution savings plan. The RSC provides an additional annual employer-provided contribution based on age and years of service and a participant is 100% vested after 3 years of credited service. In February 2014, the Company funded the RSC for Plan year 2013 in the amount of approximately $18.9 million, $3 million of which was funded by the usage of forfeited amounts. In February and April 2015, the Company funded the RSC for Plan year 2014 in the amounts of approximately $30.3 million and $2.1 million, respectively, $4 million of which was funded by the usage of forfeited amounts. Participant Accounts Each participant's account is credited with the participant's contributions, allocations of the Company's matching contributions, RSC, and Plan earnings/(losses). Certain investment options are subject to investment manager fees that may be deducted from the participant’s account. Allocations are based on participant earnings/(losses) or account balances, as defined in the Plan. Vesting Participants are immediately 100% vested in their contributions and all Company matching contributions with the exception of the RSC. For the RSC, participants are 100% vested after 3 years of credited service. Forfeited Amounts Forfeited balances of terminated participants’ nonvested accounts are used to reduce future Company contributions. At December 31, 2014 and 2013, the forfeited amounts available to reduce future Company contributions totaled approximately $4.4 million and $4.6 million, respectively. Rollovers into the Plan Participants may elect to rollover one or more account balances from Pfizer sponsored or other qualified plans into the Plan. 5 Investment Options Nonparticipant-Directed Funds – Pfizer Stock Match Fund – This fund invests Company matching contributions in the common stock of Pfizer Inc. All participants can diversify 100% of their Company matching contributions into any of the other available investment funds at any time after the contributions have been made to their account. The fund targets a cash position of 0.25% of the fund balance for purposes of liquidity. The cash position may vary day to day. Pfizer Frozen Stock Fund – This fund invests in the common stock of Pfizer Inc. All participants can diversify 100% of their investments in the Pfizer Frozen Stock Fund into any of the other available investment funds at any time. The fund targets a cash position of 0.25% of the fund balance for purposes of liquidity. The cash position may vary day to day. Pfizer Preferred Stock Fund – This fund holds investments in the preferred stock of Pfizer Inc. which were allocated to participants in the Pharmacia Savings Plan before the merger of that plan into the Plan on January 1, 2008. Dividends paid to a participant’s Pfizer Preferred Stock Fund account are substituted for an allocation of Pfizer Inc. common stock. Participant-Directed Funds – Each participant in the Plan elects to have his or her contributions invested in any one or combination of investment funds in the Plan. Transfers between funds must be made in whole percentages or dollar amounts. Based on the investment option, certain short-term redemption fees or restrictions may apply. Contributions made by participants may subsequently be invested into a self-directed brokerage account. Any contributions for which the participant does not provide investment direction are invested in the participant’s QDIA fund based on the participant’s year of birth. The Plan's trust agreement provides that any portion of any of the investment funds may, pending its permanent investment or distribution, be invested in short-term investments. Eligibility Generally, all U.S.-based employees of the Company are eligible to enroll in the Plan on their date of hire, except for certain employees who (i) are covered by a collective bargaining agreement and have not negotiated to participate in the Plan, (ii) are employed by a unit not designated for participation in the Plan, or (iii) are otherwise eligible for another Company-sponsored savings plan. Newly eligible participants who do not affirmatively enroll in the Plan within 31 days of hire or transfer into eligible employment are automatically enrolled at a 6% before-tax contribution rate. Contributions are invested in the Plan’s QDIA fund based on the participant’s year of birth. On November 30, 2011, the Plan Sponsor completed an acquisition of Excaliard Pharmaceuticals, Inc. The Plan Sponsor froze active participation in the Excaliard Pharmaceuticals, Inc. 401(k) Plan, effective February 29, 2012, and the legacy Excaliard employees became eligible to participate in the Plan, effective March 1, 2012. Participant balances in the Excaliard Pharmaceuticals, Inc. 401(k) Plan were transferred into the Plan in January 2013. See Note 3, Transfers Into and Out of the Plan, for additional information. 6 On February 26, 2012, the Plan Sponsor completed an acquisition of Alacer Corp. Legacy Alacer employees became eligible to participate in the Plan, effective January 1, 2013. Prior to that date, Alacer employees participated in the Alacer Corporation 401(k) Plan. Participant balances in Alacer Corporation 401(k) Plan were transferred into the Plan in January 2013. See Note 3, Transfers Into and Out of the Plan, for additional information. On February 28, 2011, the Plan Sponsor completed an acquisition of King Pharmaceuticals. On December 31, 2013, the King Pharmaceuticals, Inc. 401(k) Retirement Plan (King Plan) was merged into the Plan. Legacy King employees became eligible to participate in the Plan, effective January 1, 2014. Prior to that date, King employees participated in the King Plan. Participant balances in the King Plan were transferred into the Plan on December 31, 2013. See Note 3, Transfers Into and Out of the Plan, for additional information. In July 2013, the Plan balances of Zoetis colleagues were transferred out of the Plan and into the Zoetis Savings Plan at which time the Zoetis colleagues ceased to be participants in the Plan. See Note 3, Transfers Into and Out of the Plan, for additional information. Notes Receivable from Participants Participants may borrow from their account balances with the interest rate set at 1% above the prime rate, as defined in the Plan. The minimum loan is $1,000 and the maximum loan is the lesser of (i) 50% of the vested account balance reduced by any current outstanding loan balance, or (ii) $50,000, reduced by the current outstanding loan balance. Under the terms of the Plan, loans must be repaid within five years, unless the funds are used to purchase a primary residence. Primary residence loans must be repaid within 15years. The repayment period for primary residence loans converted into the Plan from the Pharmacia Savings Plan is 6 to 10 years. Interest rates on outstanding loans ranged from 4.25% to 10.50% and 3.25% to 10.50% at December 31, 2014 and 2013, respectively. Interest paid by the participant is credited to the participant's account. Interest income from notes receivable from participants is recorded by the trustee as earned in the investment funds in the same proportion as the original loan issuance. Repayments may not necessarily be made to the same fund from which the amounts were borrowed. Repayments are credited to the applicable funds based on the participant’s investment elections at the time of repayment. In the event of termination, participants will have 90 days to repay the outstanding loan balance before it is considered a distribution and subject to ordinary income tax in the year it is considered distributed. In addition, a 10% excise tax will generally apply if the participant is younger than age 59½ at the time the distribution occurs. Payment of Benefits Upon separation from service, retirement, or disability, a participant whose account balance is greater than $1,000 is entitled to receive the full value of their account balance or defer payment to a later date, subject to receiving minimum required distributions starting at age 70½. A participant whose account balance is $1,000 or less will receive his or her account balance upon termination. In the event of a participant's death, a spouse beneficiary generally may elect a lump sum payment or defer payment until a later date, but not beyond the year in which the participant would have reached age 70½. A non-spouse beneficiary generally may defer payment until December 31st of the year following the date of the participant's death. In-Service Withdrawals Participants in the Plan may make in-service or hardship withdrawals from their account balances subject to the provisions of the Plan. 7 Plan Termination The Plan Sponsor expects to continue the Plan indefinitely, but reserves the right to amend, suspend or discontinue it in whole or in part at any time by action of the Plan Sponsor's Board of Directors or its authorized designee. In the event of termination of the Plan, each participant shall be entitled to the full value of his or her account balance as though he or she had retired as of the date of such termination. No part of the invested assets established pursuant to the Plan will at any time revert to the Company, except as otherwise permitted under ERISA. 2. Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting. Investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. As required, the accompanying statements of net assets available for plan benefits present the fair value of the investment contracts, as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The statements of changes in net assets available for plan benefits are prepared on a contract value basis. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP) requires Plan management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, the reported amounts of increases and decreases to net assets during the reporting period, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Investment Valuation Common stock is valued at the closing market price on the last business day of the year. Mutual funds are recorded at fair value based on the closing market prices obtained from national exchanges of the underlying investments of the respective fund as of the last business day of the year. Common/collective trust funds (CCTs) are stated at redemption value as determined by the trustees of such funds based upon the underlying securities stated at fair value. The T. Rowe Price Stable Value fund represents direct investments in Guaranteed Investment Contracts (GICs), Bank Investment Contracts (BICs), Synthetic Investment Contracts (SICs), and Separate Account Contracts (SACs). The GICs, BICs, SICs, and SACs are reported at fair value by the issuer insurance companies and banks with an appropriate adjustment to report such contracts at contract value because these investments are fully benefit-responsive. See Note 6, Investment Contracts,for additional information. Pfizer Inc. preferred stock provides dividends at the annual rate of 6.25% and is convertible at the holder’s option into 2.57487 shares of Pfizer Inc. common stock. The preferred stock may also be redeemed by Pfizer Inc. at a per-share equivalent stated value of $40.30. Pfizer Inc. preferred stock is valued using the higher of the per-share equivalent stated value of $40.30 or the quoted market price of Pfizer Inc. common stock multiplied by 2.57487 on the last business day of the Plan year (preferred stock share balances maintained by the Plan’s trustee and record keeper are on a basis equal to a multiple of 1,000 of the share balance and one-thousandth of the $40,300 stated value). Pfizer Inc. preferred stock was valued at $80.21 per share and $78.87 per share at December 31, 2014 and 2013, respectively, based on the closing Pfizer Inc. common stock price of $31.15 per share and $30.63 per share on December 31, 2014 and 2013, respectively. 8 See Note 8, Fair Value Measurements,for additional information regarding the fair value of the Plan’s investments. Notes Receivable from Participants Notes receivable from participants, which are subject to various interest rates, are recorded at amortized cost. Payment of Benefits Benefits are recorded when paid. Investment Transactions Purchases and sales of securities are reflected on a trade-date basis. Dividend income is recorded on the ex-dividend date. Interest income is recorded as earned. Net Appreciation in Investments The Plan presents, in the statements of changes in net assets available for plan benefits, the net appreciation in the value of its investments which consists of the realized and unrealized gains and losses on those investments and the change in contract value of the fund holding investments in GICs, BICs, SICs, and SACs.Realized gains and losses on sales of investments represent the difference between the net proceeds and the cost of the investments (average cost if less than the entire investment is sold). Unrealized gains and losses on investments represent the difference between the cost of the investments and their fair value at the end of the year. 3. Transfers Into and Out of the Plan Transfers into the Plan – 2013 In January 2013, the net assets of the Alacer Corp. 401(k) Plan, in the amount of $4.3 million, were transferred into the Plan. In January 2013, the net assets of the Excaliard 401(k) Plan, in the amount of $120,000 were transferred into the Plan. In December 2013, the net assets of the King Plan, in the amount of $135.7 million were transferred into the Plan. Transfers out of the Plan – 2013 In 2013, the participant account balances of Zoetis employees, in the amount of $654.2 million, were transferred out of the Plan and into the Zoetis Savings Plan at which time the Zoetis employees ceased to be participants in the Plan. 4. Tax Status The Internal Revenue Service (IRS) has determined and informed the Plan Sponsor by letter dated October 22, 2013 that the Plan and related trust are designed in accordance with the applicable sections of the Code. The Plan has been amended since receiving the determination letter. However, the Company’s counsel believes the Plan is currently designed and being operated in compliance with the applicable requirements of the Code. Accordingly, no provision has been made for U.S. federal income taxes in the accompanying financial statements. 9 U.S. GAAP requires Plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the IRS. The Company’s counsel has confirmed that there are no uncertain positions taken that would require recognition of a liability (or asset) or disclosure in the financial statements. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The Plan administrator believes it is generally no longer subject to income tax examinations for years prior to 2011. 5. Investments The fair value of individual investments that represented 5% or more of the Plan's net assets available for plan benefits were as follows: December 31, (thousands of dollars) Pfizer Inc. common stock* $ $ NTGI – S&P 500 Index Fund Fidelity Large Cap Growth Fund Dodge & Cox International Fund * Includes 44,288,874 nonparticipant-directed shares and 16,533,374 participant-directed shares at December31, 2014 and 38,091,320 nonparticipant-directed shares and 25,214,959 participant-directedshares at December31, 2013. The Plan's investments (including gains and losses on investments sold, as well as held during the year) appreciated in value as follows: Year Ended December31, (thousands of dollars) Net appreciation in investments: Pfizer Inc. common stock $ $ Pfizer Inc. preferred stock Mutual funds Common/collective trust funds $ $ 6. Investment Contracts Participants in the Plan have a stable value investment option that invests in the T. Rowe Price Stable Value Fund composed primarily of fully benefit-responsive GICs, BICs, SICs, and SACs held directly. The contract value of the investment contracts represents contributions made under the contract and related earnings offset by participant withdrawals. There are no reserves against contract value for credit risk of the contract issuers or otherwise. At December 31, 2014 and 2013, the Plan held GICs with a contract value of approximately $10.0 million and $75.8 million, respectively, SACs with a contract value of approximately $257.4 million and $323.1 million, respectively, and SICs with a contract value of approximately $1.2 billion and $1.1 billion, respectively. The average portfolio yields for the years ended December 31, 2014 and 2013 were 2.57% and 2.88% respectively. The crediting interest rates for the years ended December 31, 2014 and 2013 were 2.66% and 3.00%, respectively. At December 31, 2014 and 2013, the Plan did not hold any BICs. 10 Traditional investment contracts, such as GICs and BICs, provide for a fixed return on principal invested for a specified period of time. The issuer of a traditional contract is a financially responsible counterparty, typically an insurance company, bank, or other financial services institution. The issuer accepts a deposit from a benefit plan or collective trust fund and purchases investments, which are held by the issuer. The issuer is contractually obligated to repay principal and interest at the stated coupon rate to the benefit plan or collective trust fund and guarantees liquidity at contract value prior to maturity for routine permitted participant-initiated withdrawals from a stable value fund that holds these investment contracts. "Permitted participant-initiated withdrawals" refers to withdrawals from the stable value fund which directly result from participant transactions allowed by a benefit plan, such as participant withdrawals for benefits, loans, or transfers to other funds or trusts within the benefit plan. In contrast to traditional investment contracts, the investments underlying a synthetic structure are owned by a benefit plan or collective trust fund. SICs consist of a portfolio of underlying assets (which may include units of fixed income commingled or common trust funds) owned by a benefit plan or collective trust fund and a wrap contract issued by a financially responsible third party, typically an insurance company, bank or other financial services institution. The issuer of the wrap contract provides for unscheduled withdrawals from the contract at contract value, regardless of the value of the underlying assets, in order to fund routine permitted participant-initiated withdrawals from a stable value fund.SICs provide for a variable crediting rate, which typically resets at least quarterly, and the issuer of the wrap contract provides assurance that future adjustments to the crediting rate cannot result in a crediting rate less than zero. SACs share certain attributes of both traditional and synthetic investment contracts. A SAC is a contract with a financially responsible counterparty, typically an insurance company. The issuer guarantees liquidity at contract value for permitted participant-initiated withdrawals from the collective trust fund and provides for a variable crediting rate, not less than zero, based on performance of an underlying portfolio of investments. The issuer accepts a deposit of cash and/or securities from the collective trust fund to create the underlying fixed income portfolio. The underlying portfolio holdings are owned by the issuer but are required to be segregated in a separate account and are designed to be protected from the claims of the issuer’s general creditors in the event of issuer insolvency. As with a SIC, to the extent the portfolio underlying a SAC is insufficient to cover payment obligations under the contract, the issuer is contractually obligated to make such payments in full. The SAC provides that gains and losses on the underlying portfolio accrue to the benefit of the trust. SACs have no stated maturity but may be discontinued by either party subject to any notice period under the terms of the SAC. The crediting rate is based, in part, on the relationship between the contract value and the market value of the underlying assets, as well as previously realized gains and losses on underlying assets. The crediting rate will generally reflect, over time, movements in prevailing interest rates. However, at times the crediting rate may be more or less than prevailing rates or the actual income earned on the underlying assets. In most cases, realized and unrealized gains and losses on the underlying investments are not reflected immediately in the net assets of a stable value fund, but rather are amortized either over the time to maturity or the duration of the underlying investments, through adjustments to the future interest crediting rate. The existence of certain conditions can limit a benefit plan's or collective trust fund’s ability to transact at contract value with the issuers of its investment contracts.Specifically, any event outside the normal operation of a benefit plan or collective trust which causes a withdrawal from an investment contract may result in a contract value adjustment with respect to such withdrawal. Examples of such events include, but are not limited to, partial or complete legal termination of the plan or collective trust fund, tax disqualification, certain plan or trust amendments if issuers' consent is not obtained, improper communications to participants, group terminations, group layoffs, early retirement programs, mergers, sales, spin-offs, and bankruptcy. The Plan Sponsor does not believe the occurrence of any such event is probable. 11 In addition to the limitations noted above, issuers of investment contracts have certain rights to terminate a contract and settle at an amount which differs from contract value.For example, certain breaches by a benefit plan or the investment manager of their obligations, representations, or warranties under the terms of an investment contract can result in its termination at market value, which may differ from contract value.Investment contracts may also provide for termination with no payment obligation from the issuer if the performance of the contract constitutes a prohibited transaction under ERISA or other applicable law. SICs and SACs may also provide issuers with the right to reduce contract value in the event an underlying security suffers a credit event or terminate the contract in the event certain investment guidelines are materially breached and not cured. 7. Nonparticipant-Directed Investments Information about the net assets and significant components of the changes in net assets relating to the nonparticipant-directed investments in the Pfizer Stock Match Fund, the Pfizer Frozen Stock Fund, and the Pfizer Preferred Stock Fund is as follows: As of December31, (thousands of dollars) Net assets: Investments, at fair value: Pfizer Inc. common stock $ $ Pfizer Inc. preferred stock Common/collective trust funds Total investments Receivables: Company contributions Securities sold Total receivables Total assets Net assets available for plan benefits $ $ Year Ended December31, (thousands of dollars) Changes in net assets: Investment income: Net appreciation in investments $ $ Pfizer Inc. common stock dividends Pfizer Inc. preferred stock dividends Interest and dividend income from other investments 8 14 Total investment income Less:Investment management, redemption and loan fees ) ) Net investment and interest income Contributions, benefits paid and transfers: Company contributions Benefits paid to participants ) ) Transfers from/(to) participant-directed investments ) Total contributions, benefits paid and transfers ) Net increase Net assets available for plan benefits: Beginning of year End of year $ $ 12 8. Fair Value Measurements The framework for measuring fair value provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. There are three levels of inputs to fair value measurements - Level 1 meaning the use of quoted prices for identical instruments in active markets; Level 2 meaning the use of quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active or are directly or indirectly observable; and Level 3 meaning the use of unobservable inputs. See Note 2, Summary of Significant Accounting Policies: Investment Valuation, for information regarding the methods used to determine the fair value of the Plan’s investments. These methods may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following tables set forth by level, within the fair value hierarchy, the Plan’s investments at fair value as of December 31, 2014 and 2013: (thousands of dollars) Investments at Fair Value as of December 31, 2014 Level 1 Level 2 Level 3 Total Common/Collective Trusts: US Large Cap Equity $
